DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment and RCE filed 10/25/2022 are acknowledged. Claims 1, 9, 12, 14, 15, 18, and 24 are pending. Claims 2-8, 10-11, 13, 16-17, and 19-23 are cancelled. Claims 1, 9, 12, 14, 15, 18, and 24 are considered on the merits below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.

Response to Amendment
Applicant's amendments, filed 10/25/2022, with respect to the previous 112b and 101 rejections have been fully satisfied and withdrawn.
In response to the applicant's amendments, the grounds of rejection for claims 1, 9, 12, 14, 15, 18, and 24 are new compared to the previous action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 12, 14, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the level”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the examiner interprets it to read “a level”.
	Dependent claims follow the same reasoning. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 12, 14, 15, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radzioch  et al. (US 8,680,153 B2) and evidenced by (https://avantilipids.com/product/860728, accessed on 12/1/2022).
Regarding claim 1, Radzioch describes a method for generating quantitative data for a subject consisting of determining the level of a biomarker in a sample from the subject (figure 1, column 4 “FIG. 1 shows the analysis of 17 sphingolipid metabolites from human samples.”), 
wherein the sample is a sample selected from the group consisting of blood and a blood product (column 7 “Blood samples were collected from 75 healthy volunteers and 62 CF patients”); 
wherein the biomarker is total C26 ceramide or cis-C26 ceramide (figure 1A “C26:0 and C26:1” i.e. total C26 ceramide), and 
wherein the subject is suffering from cystic fibrosis (column 5 “cystic fibrosis patients”).

Regarding claim 9, Radzioch describes that the cis-C26 ceramide is a ceramide compound of formula (1):wherein R is -(CH2)24CH3 (figure 1A “C26:0” is the ceramide of formula (1) inclusive of cis-C26 ceramide, evidenced by https://avantilipids.com/product/860728).
Regarding claim 12, Radzioch describes that total C26 ceramide is cis-C26 ceramide plus trans-C26 ceramide (figure 1A “C26:0” is inclusive of cis-C26 and trans-C26 ceramide).
Regarding claim 14, Radzioch describes that the biomarker is detected by means of mass spectrometric analysis (column 18 “(Mass Spectroscopy Analysis)”).
Regarding claim 15, Radzioch describes that the subject is a human being (column 4 “human samples”).

Regarding claim 24, Radzioch describes a method for generating quantitative data for a subject, the method consisting of determining a level of a biomarker in a sample from a subject (figure 1, column 4 “FIG. 1 shows the analysis of 17 sphingolipid metabolites from human samples.”), 
wherein the sample is selected from the group consisting of blood and a blood product (column 7 “Blood samples were collected from 75 healthy volunteers and 62 CF patients”), 
wherein the biomarker is total C26 ceramide or cis-C26 ceramide (figure 1A “C26:0 and C26:1” i.e. total C26 ceramide), 
wherein the subject is suffering from cystic fibrosis or suspected of suffering from cystic fibrosis (column 5 “cystic fibrosis patients”), and 
wherein the level of total C26 ceramide or cis-C26 ceramide is determined by means of mass spectrometric analysis (column 18 “(Mass Spectroscopy Analysis)”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radzioch  et al. (US 8,680,153 B2) in view of Meikle et al. (US 2008/0233655 Al, provided on PTO-892 on 10/5/2021).
Regarding claim 18, Radzioch describes all the limitations of claim 1, however is silent to the blood product is dried blood spots (DBS).
Meikle describes “Samples for analysis can be obtained from any organ, tissue, fluid or other biological sample comprising lysosomes or their component storage associated compounds. A preferred sample is whole blood and products derived therefrom, such as plasma and serum. Blood samples may conveniently be obtained from blood-spot taken from, for example, a Guthrie card.” ([0075] and [0084] “From each Guthrie card sample a3 mm dried blood spot”). Additionally, Meikle describes “FIG. 3. Glycolipid Ratios in Dried Blood Spots. Box plots showing the ratios of glucosylceramide to lactosylceramide (panel A) and ceramide to sphingomyelin (panel B) in dried blood spots from control (1 ), Gaucher patients on enzyme therapy (2) and Gaucher patients not on therapy (3).” ({0035]). This suggests motivation to use dried blood spots when sampling for ceramide because they provide easy collection and storage.
Therefore it would have been obvious to one skilled in the art at the time of the invention to incorporate dried blood spots into the method of Radzioch as suggested by Meikle because this would allow for easy sample collection and storage for detecting ceramide.

Response to Arguments
Applicant’s arguments, filed 10/25/2022, with respect to claim(s) 1, 9, 12, 14-16, 18, and 24 have been considered but are moot because the arguments do not apply to the current rejection.
		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831. The examiner can normally be reached M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY R. BERKELEY/
Examiner
Art Unit 1796



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797